                                                                        Memorandum

  Subject                                        Date
  UNSEALING                                      July 24, 2019

  U.S. v. WILLIAM BOOTHE, III
  4:19MJ3086



  To                                             From
  CLERK, U.S. DISTRICT COURT                     LESLEY WOODS, AUSA
  DISTRICT OF NEBRASKA


       Be advised that the above named Defendant is now in custody. You may unseal as

follows, pursuant to Fed. R. Crim. P. 6(e)(4):

☐      Unseal the Indictment and any underlying Magistrate Case

☐      Unseal the Magistrate Case

☐      Unseal the Indictment but the underlying Complaint and Affidavit should remain

       Restricted

☒      Unseal the Magistrate Case but the underlying Complaint and Affidavit should remain

       Restricted
